Citation Nr: 0121701	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  96-27 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
residuals of heavy metal poisoning.  

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints, including the knees, shoulders, 
and elbows.  

3.  Entitlement to service connection for a disability 
manifested by loss of control of the hands and fingers.  

4.  Entitlement to an increased disability rating for 
service-connected bronchial asthma, rated as 30 percent 
disabling.  

5.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, rated as 20 percent disabling.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans (VA) Affairs Regional Office (RO) in Boston, 
Massachusetts.  

In a June 1994 rating action, the RO, in pertinent part, 
denied service connection for residuals of a shoulder injury, 
a left knee disability, systemic joint disease, a disability 
manifested by loss of control of the hands and fingers, and a 
variously diagnosed respiratory disorder.  In addition, the 
RO granted service connection for a variously diagnosed low 
back disorders and assigned a noncompensable evaluation to 
this disability.  By an October 1995, the RO continued the 
denials of service connection for residuals of a shoulder 
injury, a left knee disability, systemic joint disease, a 
disability manifested by loss of control of the hands and 
fingers, and a variously diagnosed respiratory disorder and 
also confirmed the noncompensable disability evaluation for 
the veteran's service-connected low back disorder. 

In December 1996, the RO granted service connection for 
bronchial asthma and assigned a 30 percent rating and 
increased the low back disorder, now diagnosed as 
degenerative disc disease of the lumbar spine to 20 percent.  

By a May 1997 rating action, the RO denied service connection 
for residuals of heavy metal poisoning.  The veteran was 
notified of this decision in June 1997.  The veteran did not 
appeal this decision.  By an April 2000 rating action, the RO 
confirmed the denial of service connection for residuals of 
heavy metal poisoning.  Following notification of this 
decision in April 2000, the veteran submitted a notice of 
disagreement with the denial.  A statement of the case was 
issued in May 2000.  The Board considers the veteran's 
testimony during a videoconference hearing before the 
undersigned Member of the Board in March 2001 as being a 
timely substantive Appeal. 

During the hearing in March 2001, the veteran's 
representative that the claims regarding the veteran's joints 
were more appropriately defined as service connection for 
degenerative joint disease the knees, shoulders, and elbows.

During the March 2001 hearing the veteran withdrew the 
following issues from appellate consideration: service 
connection for sinusitis; residuals of a head injury 
including head calcification; a left eye disorder including a 
left corneal abrasion; and a left hand disability; and 
increased ratings for tinnitus and a left thumb disability.  
Accordingly, the issues before the Board are as stated on the 
title page of this decision.  The issues of service 
connection for degenerative joint disease of multiple joints, 
including the knees, shoulders, and elbows, a disability 
manifested by loss of control of the hands and fingers, and 
increased ratings for bronchial asthma, degenerative disc 
disease of the lumbar spine, and migraine headaches will be 
discussed in the Remand portion of this decision.



FINDINGS OF FACT

1.  In May 1997, the RO denied service connection for 
residuals of heavy metal poisoning.  The veteran did not 
appeal the May 1997 decision.  

2.  The evidence submitted since the RO's unappealed May 1997 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of heavy metal poisoning.  


CONCLUSION OF LAW

The additional evidence received since the RO's unappealed 
May 1997 decision is new and material; thus, the requirements 
to reopen the veteran's claim for service connection for 
residuals of heavy metal poisoning have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The evidence of record at the time of the initial May 1997 
rating action may be briefly summarized.  According to the 
service medical records, in August 1992, the veteran was 
instructed to decrease his exposure to irritants.  At the 
April 1993 medical retirement examination, the veteran 
reported that he had incurred heavy metal poisoning.  

At an August 1993 VA respiratory examination, the veteran 
reported that, beginning in 1985, he had been exposed to 
welding fumes.  Following the examination, the examiner 
provided an impression of probable bronchial asthma but no 
other respiratory disorder.  

In March 1994, a private pulmonary physician stated that the 
veteran likely had occupational asthma associated with his 
multiple exposures to fumes.  A June 1995 private medical 
statement included a diagnosis of multiple chemical 
sensitivity by an environmental physician.  Also in June 
1995, a VA environmental physician explained that the veteran 
had environmentally-induced asthma from a wide variety of 
common chemicals.  

Based on this evidence, the RO, by the May 1997 rating 
action, denied service connection for residuals of heavy 
metal poisoning.  At that time, the RO determined that the 
only disability shown to be associated with chemical fume 
exposure was asthma and that service connection had been 
previously granted for this disability.  

Thus, the RO denied service connection for residuals of heavy 
metal poisoning on the basis that no such current disability, 
other than the already service-connected bronchial asthma, 
had been shown by the evidence of record.  In June 1997, the 
RO notified the veteran of the determination and of his 
appellate rights.  The veteran did not appeal the denial.  
Consequently, the decision is final.  38 U.S.C.A. § 7105 
(West 1991).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2000).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  

The additional evidence received since the RO's May 1997 
decision includes a report of a VA respiratory examination 
conducted in April 1999.  According to this record, the 
veteran complained of shortness of breath and wheezing as a 
result of having been exposed to cleaning solutions and oil 
products such as gasoline, automobile fumes, paint fumes, 
foods containing artificial flavorings, and odors of certain 
soaps.  The veteran admitted that had had a number of heavy 
metal tests done which were less than two standard deviations 
above the mean.  Following the examination, the examiner 
diagnosed, in pertinent part, bronchial asthma and a reactive 
airway disease secondary to irritants.  

During the hearing in March 2001 the veteran stated that he 
was treated at a VA facility in White River Junction at which 
time pneumoconiosis was diagnosed.  

To summarize the additional evidence, including the veteran's 
testimony concerning the diagnosis of pneumoconiosis, tends 
to show for the first time that the veteran may have a 
disability, other than service-connected asthma, which is the 
result of exposure to heavy metal.  Accordingly, the Board 
concludes that new and material evidence has been received 
and the claim is reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for residuals of 
heavy metal poisoning is reopened, and to this extent only 
the appeal is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

At the March 2001 hearing, the veteran testified that he was 
receiving treatment at the VA Worcester Outpatient Clinic and 
at the VA White River Junction Medical Center.  These records 
are not on file.  As previously indicated the veteran has 
stated that pneumoconiosis was diagnosed at VA White River 
Junction Medical Center

With regard to the claim of entitlement to service connection 
for degenerative joint disease of multiple joints, including 
the knees, shoulders, and elbows, the Board notes that the 
service medical records reflect periodic treatment for 
polyarticular degenerative joint disease of multiple joints, 
including the veteran's shoulders, elbows, and knees.  A 
September 1992 Medical Evaluation Board Proceedings Report 
noted that the veteran had moderately symptomatic 
polyarticular degenerative joint disease since June 1989.  
The April 1993 medical retirement examination did not include 
a notation regarding degenerative joint disease.  

Some early post-service medical records reflect continued 
impressions of degenerative joint disease.  The most recent 
post-service medical reports do not confirm such a diagnosis.  
As such the Board is of the opinion that specialized 
examinations would be of assistance regarding this issue.  

With regard to the issue of entitlement to a disability 
rating greater than 30 percent for service-connected 
bronchial asthma, the Board notes that the schedular criteria 
by which respiratory disabilities are rated changed during 
the pendency of the veteran's appeal.  The new criteria 
became effective on October 7, 1996.  See 61 Fed. Reg. 
46,720-46,731 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6602).  Therefore, adjudication of a claim of 
entitlement to a disability evaluation greater than 
30 percent for bronchial asthma must include consideration of 
both the old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  

In the supplemental statement of the case furnished to the 
veteran in November 1999, the RO informed him of both the old 
and new schedular criteria.  

Under the old criteria, a 30 percent rating was provided 
where there was moderate bronchial asthma, characterized by 
rather frequent asthmatic attacks (separated only by 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating was provided where there was 
severe bronchial asthma, characterized by frequent asthmatic 
attacks (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication precluding more than light manual labor.  
Diagnostic Code 6602.  In a notation following this it is 
indicated that in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.

Under the current version of Diagnostic Code 6602, a 10 
percent rating is warranted for FEV-1 of 71 to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy. A 30 
percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication.  A 60 percent rating is 
provided where there is FEV-1 of 40 to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  As in the old version, 
in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

The most recent VA respiratory examination, dated in April 
1999, did not provide all of the information needed to 
properly evaluate his service-connected bronchial asthma 
under the old or new schedular criteria.  

With regard to the issue of entitlement to a disability 
evaluation greater than 20 percent for the service-connected 
degenerative disc disease of the lumbar spine, the Board 
notes that the RO has rated this disorder under the 
diagnostic code which rates impairment resulting from 
intervertebral disc syndrome, Diagnostic Code 5293.  
According to this Diagnostic Code, evidence of moderate 
intervertebral disc syndrome with recurring attacks is 
necessary for the assignment of a 20 percent disability 
rating.  The next higher evaluation of 40 percent requires 
evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief. Evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief is 
necessary for the grant of a 60 percent disability rating.  

Additionally, evidence of moderate limitation of motion of 
the lumbar spine will result in the assignment of a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  Evidence of severe limitation of motion of 
the lumbar spine is necessary for the grant of a 40 percent 
disability evaluation.  Id.  

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Furthermore, the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  Id.  

After reviewing the most recent VA medical examination, which 
was conducted in April 1999, the Board is of the opinion that 
a more detailed evaluation is required in order to comply 
with the Deluca case.  

By the October 1995 rating action, the RO granted service 
connection for migraine headaches and assigned a 
noncompensable evaluation.  A statement of the case issued in 
February 1996 included the issue of entitlement to a 
compensable disability rating for migraine headaches.  At the 
July 1996 hearing at the RO, the veteran specifically 
withdrew this withdrew this issue from appellate review.  
1996 T. at 7.  

By a March 2000 rating action, the RO increased the 0 percent 
rating for the migraine headaches to 10 percent.  At the 
March 2001 hearing, the veteran presented testimony regarding 
the issue of entitlement to an increased disability rating 
for the service-connected migraine headaches.  The Board 
construes this testimony as a notice of disagreement 
regarding the March 2000 rating action.  Thus, a statement of 
the case is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

By a May 2000 rating action, the RO awarded the veteran a 
total rating based on individual unemployability, effective 
from April 1, 1998.  The Board construes the representative's 
statements given during the March 2001 hearing as a notice of 
disagreement with the April 1, 1998 effective date for the 
grant of a total rating based on individual unemployability.  
Thus, a statement of the case is required. Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment for the 
disabilities in issue since his release 
from active duty which have not been 
previously submitted. 

3.  The RO should request the VA Worcester 
Outpatient Clinic and the VA White River 
Junction Medical Center to furnish copies 
of all records of treatment that the 
veteran may have received at those medical 
facilities since his separation from 
service. 

4.  The veteran should be accorded VA 
examinations by an orthopedist and 
rheumatologist to determine the nature, 
severity, and etiology of any chronic 
disability involving the joints (other 
than the lumbosacral spine), to include 
degenerative joint disease and 
polyarticular arthritis.  The claims 
folder, and a copy of this remand, should 
be made available to the examiners in 
conjunction with the examination, and the 
examiners should verify in the report 
that the claims folder was reviewed.  In 
addition to x-rays and appropriate blood 
studies, any other specialized testing 
deemed necessary should be performed.  

Following the examination and diagnosis, 
it is requested that the examiners render 
an opinion as to whether the veteran has 
a chronic disability involving the 
joints, which is related to service?  A 
complete rational for any opinion 
expressed should be included in the 
report.

5.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of the service 
connected degenerative disc disease of 
the lumbosacral spine and the etiology of 
the claimed loss of control of the hands 
and fingers. The claims folder and a copy 
of this remand should be made available 
to the examiner in conjunction with the 
examination, and the examiners should 
verify in the report that the claims 
folder was reviewed.  In addition to EMG 
and nerve conduction studies, any other 
testing deemed necessary should be 
performed.

The examination should include range of 
motion studies of the lumbosacral spine 
and the examiner is requested to include 
the degrees, which constitute normal 
range of motion of the lumbosacral spine.  
The examiner should indicate any 
involvement of joint structure, muscles 
and nerves, and comment on the presence 
or absence of pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, changes in condition of 
the skin indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

The examiner is also requested to render 
an opinion as to whether the veteran has 
loss of control of his hands and fingers, 
and, if yes, the etiology.  A complete 
rational for any opinion expressed should 
be included in the examination report.

6.  A VA examination by a specialist in 
lung disorders should be conducted to 
determine the severity of the veteran's 
service-connected bronchial asthma and to 
determine the presence of any additional 
respiratory disorder associated with 
in-service exposure to heavy metal.  The 
claims folder, and a copy of this remand, 
should be made available to the examiners 
in conjunction with the examination, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to pulmonary function tests, any 
additional specialized testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history concerning the veteran's 
inservice heavy metal exposure.  The 
examination should include the presence 
and absence of symptoms and findings as 
set forth under the old and new criteria 
for Diagnostic Code 6602 as set forth 
above. 

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the veteran has a chronic 
respiratory disorder, other than 
bronchial asthma, which is related to the 
veteran's period of active military duty, 
including exposure to heavy metal.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

7.  A VA examination should be conducted 
by an appropriate specialist to determine 
the nature and severity of any 
disability, excluding lung disorders, 
caused by the claimed heavy metal 
poisoning or exposure.  The claims folder 
and a copy of this remand should be made 
available to the examiner in conjunction 
with the examination, and the examiner 
should verify in the report that the 
claims folder was reviewed.  All 
specialized testing or specialized 
examinations deemed necessary should be 
performed.  It is requested that the 
examiner indicate whether or not the 
veteran has heavy metal poisoning.

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the veteran has a chronic 
disability, other than lung disorders, 
which is related to inservice heavy metal 
poisoning (if diagnosed) or heavy metal 
exposure.  A complete rational for any 
opinion expressed should be included in 
the examination report.

8.  The RO should then re-adjudicate the 
issues in appellate status, to include a 
de novo review of the records regarding 
the claim for service connection for a 
heavy metal poisoning and consideration 
of Fenderson v. West, 12 Vet. App. 119 
(1999) where approrpiate.  

9.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOCs.  An 
appropriate period of time should be 
allowed for response.  

10.  The RO is requested to furnish the 
veteran a statement of the case regarding 
the issues of an increased rating for 
migraine headaches and entitlement to an 
effective date earlier than April 1, 1998 
for the grant of a total rating based on 
individual unemployability.  The RO 
should also inform the veteran of the 
requirements necessary to perfect an 
appeal.  The RO is informed that these 
issues are not before the Board until 
timely perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals




 



